Opinion issued April 1, 2014




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                               NO. 01-14-00252-CV
                          ———————————
       IN RE ELIZABETH BEETON AND DON MAFRIGE, Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On March 27, 2014, relators Elizabeth Beeton and Don Mafrige filed a

petition for a writ of mandamus seeking to compel Respondent, the City Secretary

of Galveston, to declare James Yarbrough ineligible for the upcoming May 10,

2014 Mayoral election. We deny relator’s petition for writ of mandamus. All

outstanding motions are dismissed as moot.
                                PER CURIAM

Panel consists of Justices Keyes, Bland and Brown.




                                       2